Case: 1:17-cv-01335-SO Doc #: 33-2 Filed: 01/22/19 1 of 7. PageID #: 793




                    Exhibit B
      Case: 1:17-cv-01335-SO Doc #: 33-2 Filed: 01/22/19 2 of 7. PageID #: 794



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF OHIO

JOHN DOE,                                     )
                                              )
                                              )
       Plaintiff,                             )       Case No. 1:17-cv-01335
                                              )
v.                                            )
                                              )       The Honorable Solomon Oliver, Jr.
OBERLIN COLLEGE,                              )
                                              )
       Defendant.                             )
                                              )


      JOHN DOE’S FIRST SET OF INTERROGATORIES TO OBERLIN COLLEGE

TO:    DAVID H. WALLACE, ESQUIRE AND CARY M. SNYDER, ESQUIRE,
       ATTORNEYS FOR DEFENDANT OBERLIN COLLEGE AND TO THE
       DEFENDANT ABOVE NAMED:

       You are hereby served the following written Interrogatories on behalf of the plaintiff,

John Doe, to be answered separately and in writing by Oberlin College (“Oberlin”), within thirty

(30) days after the service hereof under the provisions of Federal Rule of Civil Procedure 33.

                            INSTRUCTIONS AND DEFINITIONS

       1.      These interrogatories are continuing in character and require Defendant to serve

supplemental answers if it obtains further or different information at a later time.

       2.      Where the knowledge or information of a party is requested, the answer should

also include knowledge or information of that party’s agents, representatives, employees, and

attorneys.

       3.      Where information as to dates and/or times is requested as part of an interrogatory

and the precise dates and times are not known, estimate the dates and times and describe the

factual basis for each such estimate.




                                                  1
     Case: 1:17-cv-01335-SO Doc #: 33-2 Filed: 01/22/19 3 of 7. PageID #: 795



       4.      If any information or document requested by these interrogatories is claimed to be

privileged or otherwise not producible or subject to disclosure, identify with specificity the

information or document and state the basis for the claim of privilege or other ground for

exclusion in sufficient detail so as to permit a court to adjudicate the validity of the refusal to

provide the information or document. In the case of a document, identify the document (stating

author, date, type of document, addressee(s), and recipient(s)); and identify all persons who have

had access to the document and all persons who have possession of the document.

       5.      “Document” means any and all material that is written, printed, typed,

photographed, recorded (electrically, electronically, magnetically, graphically, or otherwise) or

which is capable of being recorded in any form, and is subject to production under Rule 34 of the

Federal Rules of Civil Procedure. The term includes, but is not limited to, papers, books,

records, letters, photographs, tangible things, correspondence, communications, telegrams,

cables, telex messages, facsimile transmissions, memoranda, notes, rotations, work papers,

manuscripts, logs, transcripts, minutes, reports and recordings of telephone or other

conversations, or of interviews, or of conferences, or of other meetings, affidavits, statements,

summaries, opinions, reports, studies, analyses, evaluations, contracts, agreements, jottings,

agenda, bulletins, notices, announcements, advertisements, instructions, charts, manuals,

brochures, publications, schedules, journals, statistical records, desk calendars, appointment

books, diaries, lists, tabulations, sound recordings, electronic mail messages (“e-mail”),

computer files, computer printouts, data processing program libraries, data processing input and

output, microfilm, all records kept by electronic, photographic, or mechanical means, any notes

or drafts relating to the foregoing, all things similar to any of the foregoing, however

denominated, and any non-identical copies of such documents (i.e., those bearing notations or




                                                   2
     Case: 1:17-cv-01335-SO Doc #: 33-2 Filed: 01/22/19 4 of 7. PageID #: 796



marks not found on the original document). The term also includes any and all files and

information from any computer, notebook, or laptop computer, personal digital assistant, cellular

phone, file server, minicomputer, mainframe computer, or other storage device. The term

encompasses all forms and manifestations of electronically stored and or retrieved electronic

information, including, but not limited to, e-mail. It also includes all relevant files that are still

on the storage media, but that are erased but recoverable.

          6.     “Person” means individuals or entities of any type, including, but not limited to,

natural persons, governments (or any agencies thereof), quasi-public entities, corporations,

partnerships, groups, mutual or joint ventures and other forms of organizations or associations.

          7.     To “identify,” when used with respect to a person means: (a) for a natural person,

to state the person’s full name, his last-known residential address and his last known employer,

business address, and title; and (b) for any other person, to state its full name, its business

address(es), and the names and addresses of its chief executive officer or managing partners or

agents.

          8.     To “identify,” when used with respect to a document, means to state the title, if

any, the date, the author, the addressee, other recipients and the type of document (e.g. letter,

memorandum).

          9.     To “identify,” when used with respect to a written or oral statement or

communication, means to state the date and place that the statement or communication was

initiated and received, to identify the person making the statement or communication or causing

it to be made, to identify the persons to whom the statement or communication was addressed,

and to state, as close to verbatim as possible, what was stated or communicated.




                                                   3
       Case: 1:17-cv-01335-SO Doc #: 33-2 Filed: 01/22/19 5 of 7. PageID #: 797



        10.     To “identify,” when used with respect to an act, event, or oral statement, means to

state the date and place at which the act, event, or oral statement occurred and the substance of

the act, event, or oral statement, and to identify the actor and other persons present. When used

with respect to a type of action, event, or oral statement, it means to state the substance of the

acts, the events, or the oral statements as a group.

        11.     “College” or “Oberlin” means Defendant Oberlin College, together with all

subsidiaries, divisions, operating units, employees, agents, representatives, attorneys, and all

persons or entities acting on its behalf.

        12.     “Communication” means any exchange of information whether written, oral,

electronic or otherwise, including but not limited to, conversations, discussions, negotiations,

letters, correspondences, e-mails, messages, notes, contacts, or anything similar to the foregoing.

        13.     “Oberlin official” means all employees, agents, representatives, attorneys, and all

persons or entitities acting on Oberlin College’s behalf.

                                      INTERROGATORIES

        1.      Identify each document that Oberlin considers to be part of the record of the

investigation, evaluation, prosecution, adjudication, and all appeals of the charges against John

Doe.

        2.      Identify all communications (including, but not limited to, any in-person meetings

and/or oral conversations) with Jane Roe, her advisor(s), lawyer(s), victim’s advocate(s), or any

other persons acting on her behalf, concerning the charges against John Doe, Oberlin’s

disciplinary proceeding against John Doe, and/or this lawsuit.

        3.      For the time period ending at the filing of this lawsuit, identify all

communications (including, but not limited to, any in-person meetings and/or oral conversations)




                                                   4
     Case: 1:17-cv-01335-SO Doc #: 33-2 Filed: 01/22/19 6 of 7. PageID #: 798



with John Doe, his advisors, his attorneys, or other any other persons acting on his behalf

concerning the charges against John Doe, Oberlin’s disciplinary proceeding against John Doe,

and/or this lawsuit.

       4.      Identify any changes made or considered, since January l, 2013, to Oberlin’s

policies, procedures, rules, and regulations concerning sexual misconduct or similar offenses

(however denominated), and identify the persons involved in making or considering such

changes and all documents concerning such changes or considered changes.

       5.      Identify, and include the gender, of each College student against whom a

complaint of sexual misconduct or similar offense (however denominated) was made, whether an

investigation was conducted, the finding on the complaint (if investigated), the sanctions and/or

discipline imposed, if any, whether an appeal was filed, and, if so, to whom and the result of that

appeal, all for the period of January 1, 2013, to the present.

       6.      Identify any electronically stored information related to the matters alleged in

John Doe’s complaint, or to Oberlin’s defenses to any of the foregoing claims, including by

stating the location of any such information and the persons who maintain custody or control of

such information.

       7.      Describe in detail any alleged declaration against interest or admission made by

Mr. Doe and identify all documents concerning any such declaration or admission.

       8.      For each Oberlin official involved in any way in the investigation, evaluation,

adjudication, or overseeing of any aspect of the handling of the charges against John Doe, or

Oberlin’s disciplinary proceedings against John Doe, identify all symposia, trainings, workshops,

and conferences attended, lectures delivered, articles written, interviews given, publishings

overseen, or social media postings made that involve sexual misconduct or similar offenses.




                                                  5
      Case: 1:17-cv-01335-SO Doc #: 33-2 Filed: 01/22/19 7 of 7. PageID #: 799



            9.      Identify all documents referred to or relied upon in answering these

interrogatories, or which otherwise relate to your answers to these interrogatories.

            10.     Identify each person who provided information for the answers to these

interrogatories or participated in the preparation of the answers.

            These Interrogatories shall be deemed continuing so as to require supplemental answers if

you or your attorney obtain further information between the time answers are served and the time

of trial.



DATED: [DATE], 2019                               Respectfully submitted,

                                                  /s/ Christopher C. Muha
                                                  Justin Dillon (D.C. Bar No. 502322)
                                                  Christopher C. Muha (Ohio Bar No. 0083080)
                                                  KAISERDILLON PLLC
                                                  1401 K Street NW, Suite 600
                                                  Washington, DC 20005
                                                  (202) 640-2850
                                                  (202) 280-1034 (facsimile)
                                                  jdillon@kaiserdillon.com
                                                  cmuha@kaiserdillon.com

                                                  Attorneys for Plaintiff John Doe




                                                     6
